Citation Nr: 0506853	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to March 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 RO decision that increased the 
veteran's rating for PTSD from 10 to 30 percent.  He appeals 
to the Board for a higher rating for PTSD.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at an August 2004 hearing in Atlanta, 
Georgia.

In February 2005, the veteran's motion to advance his appeal 
on the Board's docket was granted.

Additional matters

The claims for:  1) an increased rating for residual 
disability of the left humerus with slight muscle damage to 
Muscle Group IV, 2) a compensable rating for residuals of 
osteomyelitis of the left humerus, 3) an increased rating for 
residuals of a contracture of the left elbow, and 4) earlier 
effective dates for the assignment of higher ratings for the 
veteran's service-connected disabilities are not on appellate 
review.  It is noted that the aforementioned increased rating 
claims were addressed in a June 2002 RO decision.  In a July 
2002 letter, the veteran was notified of the outcome of the 
June 2002 RO decision.  In October 2002, he filed a 
statement, which the RO construed as a notice of 
disagreement.  In this statement, he indicated that he 
deserved a higher combined rating and an earlier effective 
date.  On June 16, 2003, the veteran was issued a statement 
of the case (SOC) which regarded, among other things, his 
claims for increased ratings for:  1) residual disability of 
the left humerus with muscle damage, 2) residuals of 
osteomyelitis of the left humerus, and 3) residuals of a 
flexion contracture of the left elbow.  The SOC also 
addressed the matter of earlier effective dates for the 
assignment of increased evaluations for the veteran's 
service-connected disabilities.  On the cover page of the 
SOC, the veteran was informed that his substantive appeal had 
to be filed within 60 days from the date of the issuance of 
the SOC or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever came later.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).  On June 30, 2003, the RO received the 
veteran's VA Form 9, in which he indicated that the only 
issue he was appealing was entitlement to an increased rating 
for PTSD.  No other disabilities were identified in the VA 
Form 9.  In July 2003, the veteran's representative filed a 
VA Form 646, which indicated that the only claim on appeal 
was an increased rating for PTSD.  There are no documents on 
file, to include the August 2004 Travel Board hearing 
testimony, which could be construed as a timely appeal for 
higher ratings for residuals of disability of the left 
humerus, residuals of osteomyelitis of the left humerus, or 
residuals of flexion contracture of the left elbow or for 
earlier effective dates for the assignment of higher ratings 
for his service-connected disabilities. 

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
is statutorily barred from appealing the RO decision.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Given such, the Board 
concludes that the only matter currently on appeal is the 
claim for an increased rating for PTSD. 

This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND 

During his August 2004 Travel Board hearing, the veteran 
indicated he was pursuing Social Security Administration 
(SSA) disability benefits.  See also February 2004 VA 
outpatient treatment record (veteran indicates he was 
examined for SSA disability purposes).  Pertinent records in 
support of any SSA decision have not been associated with the 
claims file.  Although it is unclear as to whether the 
medical evidence considered by SSA contains competent 
evidence in support of the veteran's claim on appeal, further 
development is in order.  When VA is put on notice of the 
existence of SSA records, as here, VA must seek to obtain 
those records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As such, all relevant SSA 
records (to include the decision and all supporting medical 
records) should be obtained and associated with the claims 
file.  In requesting SSA records, the RO must follow the 
procedures of 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

In addition, it is noted that it has been nearly three years 
since the veteran last underwent a VA examination to 
ascertain the extent of his PTSD, and he has regularly 
asserted that his condition has worsened.  On remand, the 
veteran should be afforded a comprehensive VA examination. 

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the SSA 
district office a copy of its decision 
regarding the veteran's disability claim, 
along with the medical evidence on which 
the decision was based, following the 
procedures set forth in 38 C.F.R. § 
3.159.  All records and/or responses 
received should be associated with the 
claims file. 

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his PTSD.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

